This is an action for divorce instituted by Mary Dedrick against her husband, in the superior court of Spokane county. A divorce was denied, and the plaintiff has appealed.
It appears from the testimony that the appellant was born in Australia, and in the year 1911 was married to the defendant in British Columbia, her husband being at that time a native or naturalized Canadian. They made their home in British Columbia thereafter. The appellant visited Spokane on one or two occasions and, about one year before the commencement of this action, claims to have made that her residence.
[1] At the trial of the case, upon the evidence introduced, the court filed a memorandum opinion, upon which findings and judgment were entered to the effect that, much of the year the appellant claimed to *Page 276 
have resided in this state, she was here in positive disregard and violation of the immigration laws of this state, without which time there was no twelve months' residence in this state; and further, that on coming to Spokane county, she declared "she was coming here to establish a residence in order to obtain a divorce." An examination of the testimony satisfies us that it supports such finding. Under such facts we think the denial of the divorce was proper. Section 984, Rem. Comp. Stat., provides that any person who has been a resident of the state for one year may file his or her complaint for a divorce or decree of nullity of marriage in the superior court of the county where he or she may reside. This statute requires, of course, a bona fide
residence, one that is made voluntarily and in good faith. Such is not the case here, and the judgment appealed from is affirmed.
MACKINTOSH, C.J., FULLERTON, MAIN, and FRENCH, JJ., concur.